Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 4 has been cancelled.

In claim 1, line 15, after “cavities”, the following has been added:

--, and wherein the base portion is formed from a material having a first hardness, at least a portion of the first retaining member is formed from a material having a second hardness less than the first hardness, and at least a portion of the second retaining member is formed from a material having a third hardness less than the first hardness--;  and

In claim 8, line 19, after “portion”, the following has been added:

--, and wherein the base portion is formed from a material having a first hardness, at least a portion of the first retaining member is formed from a material 

Claims 1-3, and 5-8 renumbered as 1-7 respectively are allowable.

Authorization for this examiner’s amendment was given in an interview with Mr.  Scheer on 1/11/2022.

The following is an examiner’s statement of reasons for allowance: the amendments to the claims dated 10/25/2021 reads over the current rejection but the addition of claim 4 inserted within independent claims 1 and 8 in combination with the amendments dated 10/25/2021 reads over the art of record including newly cited art discovered in a newly performed search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634